Citation Nr: 1209414	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel







INTRODUCTION

The Veteran served on active duty from September 1975 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2010 for further development.


FINDING OF FACT

The Veteran's current optic neuritis and vascular occlusive disease were not manifest in service or to a degree of 10 percent within one year of separation and are unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic eye disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in October 2004 and May 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the initial notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the May 2010 notice letter fully complied with Dingess.  This was followed by subsequent adjudication, curing the timing problem.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for eye disability in June 2010; obtained a medical opinion in December 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examiners reviewed the claims folder and provided rationales for the opinions.  Their reports are therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's remand orders by obtaining a medical opinion from a VA examiner and readjudicating the claim.  VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records show that the Veteran had been treated for a right eye abrasion in April 1976, a week before being seen again for the same problem.  On the second visit, the impression was iritis due to trauma.  On service discharge examination in October 1976, the Veteran's eyes were normal and his uncorrected vision was 20/20 in the right eye and 20/25 in the left eye.  It had been 20/25 in each eye on service entrance examination in August 1975.  

Although vision was noted to be poor on VA examination in December 1979, no other eye complaints or problems were reported at that time.  The Veteran was seen for right eye complaints in March 2007.  The assessment was visual loss in his right eye, due to optic neuritis, possibly ischemic.  In August 2007, it was reported that the visual loss had been sudden.  

On VA examination in June 2010, the Veteran stated that he had been hit in his right eye with a ball during service, and that his eye was patched at the time.  Currently, his best corrected right eye visual acuity was counting fingers at 2 feet.  The diagnosis was decreased right eye visual acuity due to optic neuropathy.  The examiner indicated that it had not been caused or aggravated by trauma to the Veteran's right eye in service in April 1976.  Records indicate that the Veteran had been treated for a corneal abrasion and traumatic iritis in April 1976, and neither of these would have caused optic neuropathy.  Also, his acuity had been 20/20 in his right eye in August 1976, after the trauma, and the Veteran had reported a sudden decrease in his right eye vision in February 2006 and had been told that he had had a stroke in his right eye.  

A VA medical opinion was obtained in December 2011.  The examiner noted that the Veteran had suffered blunt trauma to his right eye and orbit in April 1976, and that ophthalmic treatment had been for traumatic uveitis with topical eye drops and no invasive management required.  Post traumatic vision was reported as 20/20 in his right eye in August 1976.  A convoluted hunting story of poor shooting on his part had occurred 2 months post service, with the intention being to imply a relationship to the presence of poor vision at that time.  However, this was never supported by any medical or optometric data and could not be considered supportive evidence.  At the end of December 2006, the Veteran had been told that he had a blood clot in his right eye.  A diagnosis of optic neuritis verses ischemic optic neuropathy had been entertained.  

The examiner stated that there were no additional details available to support the assertion that the injury of trauma to the Veteran's right eye in 1976 was related somehow to the acute blinding optic nerve disease of 2007.  On the contrary, findings of ischemic cerebral infarcts, history of stroke in the eye, uncontrolled hypertension, hyperlipidemia, and kidney failure would more likely lead to a systemic etiology for the ischemia of the optic nerve.  The examiner also concluded that the diagnosis of anterior ischemic optic neuropathy and vascular occlusive disease appeared to be the primary processes causing the Veteran's poor vision and that neither of these problems was related to the ocular trauma in 1976.  For these reasons, the examiner agreed with the prior VA examiner's impression that the blunt injury suffered in 1976 was not related to optic neuritis and vascular occlusive disease of 2007.  

Based on the evidence, the Board concludes that the Veteran's current optic neuritis and vascular occlusive disease, which have caused the Veteran's current right eye blindness, were not manifest in service or to a degree of 10 percent within one year of separation and are unrelated to any incident of service, including the blunt trauma to the right eye which the Veteran sustained in April 1976.  Two VA examiners have concluded that the Veteran's current condition is unrelated to service, and it was first manifest many years after service.  On the other hand, there is no competent medical evidence of record relating the Veteran's current eye disabilities to any incident of service or indicating that they were manifest to a degree of 10 percent within one year of separation.  While the Veteran and other laypersons may feel that his current condition is related to service, as laypersons, their testimony is not competent to establish the medical causation needed to be established in this case.  Medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With respect to the issue of whether a current diagnosis may be related to service on the basis of chronicity or continuity of symptoms, the Board first notes that there are different diagnoses for what occurred in service and what is present now.  In addition, while the Veteran's representative has asserted a continuity of symptoms of iritis or uveitis, the Veteran did not describe such a problem at the time he reported his symptoms of poor vision in 1979, and described his visual loss as sudden in August 2007.  Thus, the Board finds that any assertion of continuity of symptoms of iritis, uveitis, or vision loss since service is not credible.  Moreover, the record reflects that the Veteran's visual acuity was 20/20 in his right eye after the service trauma in April 1976, and no medical evidence shows that the Veteran had continued to have poor vision ever since the April 1976 injury.  Instead, the recent medical evidence shows a sudden drastic worsening of the Veteran's right eye visual acuity in 2007, and that the diagnosis for that is optic neuritis and vascular occlusive disease, which were not reported in service and which medical evidence indicates are unrelated to service.  Consequently, the Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, service connection for a chronic eye disability is not warranted.  


ORDER

Service connection for a chronic eye disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


